DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,824,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘527 patent anticipate the claims of the instant application.
Claims 1-10, and 21-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,387,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘527 patent anticipate the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaly (US 2014/0347936) in view of Wu (US 2014/0281822).
Regarding claims 1 and 21, Ghaly discloses a data storage system (and related method), comprising: a flash memory array comprising multiple memory blocks (see Figure 4C for example), each of the multiple memory blocks comprising multiple memory pages; one or more memory controllers configured to: detect read errors in a first memory block of the flash memory array in a first read mode (see paragraphs 0030-0032, lifer parameter is bit error rate therefore errors are detected in this mode); in response to the detected read errors in the first memory block, provisionally remove the first memory block from service (step 330 in Figure 3)  and test the first memory block in a second read mode (see paragraph 0036, step 340), the second read mode comprising a background operation mode (cells are on the temporarily inactive list, so operations are in the background, see paragraph 0039), wherein, to test the first memory block in the second read mode, the one or more controllers are configured to: read memory pages of the first memory block at; detect read errors in the memory pages; determine the raw bit error rate (RBER) for the memory pages (see paragraph 0036, error rates is checked as a trigger condition); and determine whether to return the provisionally removed first memory block to service (370) or retire the first memory block based on the determined RBER (step 360).
Ghaly fails to teach that during the second read mode, different read voltages are used for the different pages to determine the RBER.
However, the use of multiple read voltages to find the minimum RBER was known at the time of filing (see Wu, paragraph 0024 for example).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to use multiple read voltages for the page reads during the second read mode of Ghaly in order to find the minimum RBER for the page.
Regarding claim 4, Ghaly as modified above discloses the data storage system of claim 1, wherein the one or more memory controllers comprises a memory controller (see Figure 4A) for the data storage system and the data storage system comprising a single memory device  (405).
Regarding claim 5, Ghaly as modified above discloses the data storage system of claim 1, but fails to teach wherein the background operation mode is a mode during which commands from a host for access to the flash memory array are not processed. However, the second read mode is  self-process by the memory and it would have been obvious to do this process when the memory is not being commanded by the user/host device in order to keep the data stored in the memory accessible to the user/host. .
Regarding claim 6, Ghaly as modified above discloses the data storage system of claim 1, wherein the one or more memory controllers are configured to: receive, from a host device, a read command to read the first memory block; and perform a read operation on the first memory block in response to a received read command, wherein the one or more controllers are configured to detect the read errors during the read operation (see paragraph 0050).
 Regarding claim 7, Ghaly differs from the claimed invention in that, Ghaly is silent with respect the copying of data from the first memory block to a second memory block. However, one of ordinary skill would have found this step obvious at the time of filing to preserve the data stored thereon during the testing process of Ghaly which writes "known" test patters of data to the first block.  Further, erasure is required in flash memories prior to the writing of the known test patterns and it would have been obvious to erase after the copying and prior to the writing for this reason.
Regarding claims 8 and 10, Ghaly as modified above discloses the data storage system of claim 1, wherein, to detect read errors in the first memory block of the flash memory array in the first read mode, the one or more memory controllers are configured to detect read errors in the first memory block that exceed a first error threshold but is silent with respect to this first threshold comprising an uncorrectable error threshold.  However, it would have been obvious to one of ordinary skill to set this threshold at a level such that all the data can be recovered by the ECC in order to maintain all data reliably. Alternatively, it would have been obvious to set this threshold to a level where some data will be lost in order to reduce the time spent on the process for example when the type of data is not deemed critical.
Regarding claim 9, Ghaly as modified above discloses the data storage system of claim 1, wherein the one or more memory controllers are configured to determine to return the provisionally removed first memory block to service if the determined read errors do not exhibit a read error rate exceeding a second error threshold at the read voltage associated with the lowest determined RBER (see paragraph 0037 in view of the modification).
Claims 24 recite the same features as claim 1 and are rejected on the same basis with Ghaly teaching software implementation in paragraph 0047. 


Allowable Subject Matter
Claims 2 and 3, 22, 23, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably disclose in combination all the claimed features including program data to the first memory block at each of multiple test iterations, wherein the multiple test iterations comprise more than two test iterations, wherein the one or more memory controllers are configured to read the programmed data at the memory pages of the first memory block at the different read voltages at each of the multiple test iterations.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues (see page 8) that Wu fails to teach deciding whether to return a memory to service or retire the memory block from service based on the RBER for the different read voltages.  However, this is a piecemeal analysis since Ghaly teaches whether to retire or return block to service based on the RBER. Wu teaches that it was known to use multiple read voltages when determining an RBER and it is on this basis that Wu is relied upon.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824